Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 1 of 45 PageID #: 1600
                                                                                    1



       1                  IN THE UNITED STATES DISTRICT COURT

       2                   FOR THE EASTERN DISTRICT OF TEXAS

       3                             MARSHALL DIVISION

       4   TRAXCELL TECHNOLOGIES, LLC,        )(

       5         PLAINTIFF,                   )(     CIVIL ACTION NO.

       6                                      )(     2:18-CV-412-RWS-RSP

       7   VS.                                )(     MARSHALL, TEXAS

       8                                      )(

       9   NOKIA SOLUTIONS AND NETWORK        )(

      10   US LLC, ET AL.,                    )(     MAY 2, 2019

      11         DEFENDANTS.                  )(     9:01 A.M.

      12                          SCHEDULING CONFERENCE

      13                  BEFORE THE HONORABLE JUDGE ROY PAYNE

      14                      UNITED STATES MAGISTRATE JUDGE

      15   APPEARANCES:

      16   FOR THE PLAINTIFF: (See Attorney Attendance Sheet docketed
                              in minutes of this hearing.)
      17

      18   FOR THE DEFENDANT: (See Attorney Attendance Sheet docketed
                              in minutes of this hearing.)
      19

      20   COURT REPORTER:       Shelly Holmes, CSR, TCRR
                                 Official Court Reporter
      21                         United States District Court
                                 Eastern District of Texas
      22                         Marshall Division
                                 100 E. Houston
      23                         Marshall, Texas 75670
                                 (903) 923-7464
      24

      25   (Proceedings recorded by mechanical stenography, transcript
           produced on a CAT system.)
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 2 of 45 PageID #: 1601
                                                                                    2



       1                                 I N D E X

       2

       3   May 2, 2019

       4                                                         Page

       5         Appearances                                     1

       6         Hearing                                         3

       7         Court Reporter's Certificate                    45

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 3 of 45 PageID #: 1602
                                                                                    3



       1             COURT SECURITY OFFICER:        All rise.

       2             THE COURT:     Good morning.     Please be seated.

       3             For the record, we're here for the renewed

       4   scheduling conference in Traxcell Technologies versus Nokia

       5   Solutions, et al., Case No. 2:18-412 on our docket.

       6             Would counsel state their appearances for the

       7   record?

       8             MR. RAMEY:     Good morning, Your Honor.        Bill Ramey

       9   for the Plaintiff, Traxcell Technologies, LLC.

      10             THE COURT:     All right.    Thank you, Mr. Ramey.

      11             MR. JONES:     Your Honor, Mike Jones for the

      12   Defendants, T-Mobile and Nokia.

      13             THE COURT:     All right.

      14             MR. JONES:     And we're ready to proceed, Your

      15   Honor.

      16             THE COURT:     Thank you, Mr. Jones.

      17             MR. MOFFA:     Your Honor, Matthew Moffa with Perkins

      18   Coie for Defendant, HMD Global OY, and as stated in our

      19   motion to dismiss, we've not yet been served process, so I

      20   believe we're not ready to proceed.

      21             THE COURT:     All right.    Thank you, Mr. Moffa.

      22             Let -- let me take that issue up first.

      23             Mr. Ramey, would you talk to me about your

      24   position as to the status of service of process on HMD?

      25             MR. RAMEY:     Yes, Your Honor.
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 4 of 45 PageID #: 1603
                                                                                    4



       1              Let me first apologize to the Court for not making

       2   the Court's order -- the Court order that service be

       3   complete by March 28th of this year, and we did make good

       4   faith efforts starting on the day -- maybe within three

       5   days of the previous scheduling conference to effect

       6   service.

       7              THE COURT:    I've read the affidavit submitted by

       8   your processor server.       And it's very thorough.        I

       9   understand what efforts were taken up to the time that he

      10   filed that.

      11              Do you believe at this point that you have

      12   accomplished proper service on HMD?

      13              MR. RAMEY:    Yes, Your Honor.      As of yesterday, I

      14   can confirm because I personally walked it to -- through

      15   the process, that the First Amended Complaint has been put

      16   in the mail to Texas Secretary of State to -- for them to

      17   serve process on the Finland upon branch of HMD Global OY.

      18              THE COURT:    And tell me about your legal basis to

      19   serve in that fashion as opposed to go through the Hague.

      20              MR. RAMEY:    Yes, Your Honor.

      21              So the Federal Rules of Civil Procedure, Rule 4,

      22   says any process that's allowed by the state.            And the

      23   state of Texas allows service of process through the Texas

      24   Secretary of State for companies that are transacting

      25   business in the state of Texas but don't have a registered
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 5 of 45 PageID #: 1604
                                                                                    5



       1   agent in the state of Texas or a physical location.              And so

       2   that's why we went in that direction, Your Honor.

       3              THE COURT:    And what -- what evidence do you have

       4   that HMD is such a company?

       5              MR. RAMEY:    The -- the -- that the phones that

       6   they offer, the Nokia phones that they offer are offered to

       7   sell to everyone in Texas through the various wireless

       8   providers and also on the website generally available to

       9   anyone in Texas.

      10              I would add one other thing, Your Honor, that we

      11   have effected service of process through the Hague

      12   Convention to the UK entity of HMD Global, and there is no

      13   evidence in the record that the phones that they're selling

      14   are not made in the UK.         There -- there's just no evidence

      15   that that's not proper service for the alleged infringing

      16   devices.

      17              THE COURT:    Have you sued the UK entity?

      18              MR. RAMEY:    We were under the -- we are under the

      19   impression that it's the same entity, Your Honor.

      20              THE COURT:    Well, if it's the same entity, why

      21   would it be subject to service in the UK?           It's my

      22   understanding it's organized in Finland?

      23              MR. RAMEY:    Yes.    They're -- the parent -- at

      24   least there is an entity that's organized in Finland, Your

      25   Honor.     We looked at service through the Hague for the
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 6 of 45 PageID #: 1605
                                                                                    6



       1   Finnish company, and we felt there were other ways to do it

       2   that were cost reasonable.        There was a $16,000.00

       3   translation fee that would have attached to translating the

       4   documents, and that was the -- our guiding reason to serve

       5   the UK company because they speak a form of English in the

       6   UK, and so that was the guiding principle, because service

       7   isn't meant, of course, to -- to foreclose the ability for

       8   people to serve process, only to give reasonable notice.

       9             I mean, we -- we know HMD is on special appearance

      10   here.   But we've cooperated with them.          We had an agreement

      11   that they would waive service at one time until we

      12   decided that -- and I have an email from -- I can go

      13   through the -- the chronology of those events.             We have --

      14   until we wouldn't agree that they were improperly joined,

      15   then they withdrew their agreement to waive service.

      16             THE COURT:     Well, the UK entity is a separate

      17   entity from the Finnish entity?

      18             MR. RAMEY:     I don't know that, Your Honor, that

      19   it's a separate -- I know it's an HMD Global OY entity, and

      20   I don't have -- there's no evidence in the record that I

      21   know of that the phones that we've accused of infringing

      22   are not in part made --

      23             THE COURT:     I'm not talking about who infringed.

      24   At this point, I'm talking about who you have sued, because

      25   what I'm hearing is you have sued a Finnish entity and are
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 7 of 45 PageID #: 1606
                                                                                    7



       1   trying to serve it through a UK entity.           Is that what

       2   you're arguing?

       3              MR. RAMEY:    Yes, Your Honor, that is what we're

       4   arguing.

       5              THE COURT:    How can you serve one entity through

       6   another?

       7              MR. RAMEY:    If the other entity is controlling the

       8   service there, that's how we were trying to effect service

       9   on HMD Global OY through the UK entity.

      10              THE COURT:    All right.    And do you have -- do you

      11   have any legal authority for the proposition that you can

      12   serve a parent through a subsidiary or -- which is what

      13   this appears to be?

      14              MR. RAMEY:    No, Your Honor, we don't.        We -- we do

      15   not.

      16              But I would add that, as I said earlier, we did

      17   send the Texas Secretary of State proper service on the

      18   Finnish entity yesterday, and the second part of our

      19   response requested an extension of 60 days from the

      20   original date you offered for us to -- or ordered us to

      21   complete service of March 28th.

      22              THE COURT:    All right.    Well, with respect to the

      23   service through the Texas Secretary of State, obviously,

      24   you understood that that would be -- or that service is

      25   contested.
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 8 of 45 PageID #: 1607
                                                                                    8



       1             Do you have any case law that supports the use of

       2   that service through the Texas Secretary of State to serve

       3   a foreign entity under these circumstances?

       4             MR. RAMEY:     I didn't bring any of the case law

       5   with me today, Your Honor, no.

       6             THE COURT:     But you believe it exists?

       7             MR. RAMEY:     Yes, Your Honor.

       8             THE COURT:     And talk to me about the facts, then,

       9   about HMD's doing business in Texas.          You're saying HMD

      10   sells these phones, or does it simply manufacture them?

      11             MR. RAMEY:     Your Honor, HMD, for the limited

      12   understanding we have, has a license agreement with Nokia

      13   for a period of 10 years to take the plans of the HMD

      14   phones and manufacture those phones.

      15             The HMD Global name is on the Nokia website.            The

      16   Nokia phones are offered for sale through the various Nokia

      17   websites, and it says sold -- you know, sold by or

      18   manufactured by HMD Global at the bottom.           So, Your Honor,

      19   we would contest that that is sufficient evidence that HMD

      20   Global is, in fact, selling the phones.

      21             THE COURT:     So your evidence would show that -- or

      22   your evidence of sales is that the sales are offered

      23   through websites that are available around the world,

      24   including in Texas?

      25             MR. RAMEY:     Yes, Your Honor.      And through -- yes,
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 9 of 45 PageID #: 1608
                                                                                    9



       1   Your Honor.

       2             THE COURT:     Do you have other evidence of -- of

       3   activity by HMD within Texas?

       4             MR. RAMEY:     Sold through the various wireless

       5   networks -- the AT&Ts, the Verizons, some sell the Nokia

       6   phones, as well.      We don't believe the there were any on

       7   the -- T-Mobile's website when we looked, but -- who's a

       8   Defendant in this action.

       9             THE COURT:     What you're accusing here are phones

      10   manufactured by HMD, and you're saying they're sold through

      11   both Nokia and T-Mobile.

      12             MR. RAMEY:     Not through T-Mobile, Your Honor.

      13             THE COURT:     Okay.

      14             MR. RAMEY:     Sorry if I misspoke.       We were not able

      15   to locate any for sale on the T-Mobile's website.

      16             THE COURT:     What is the relationship between the

      17   allegations between HMD and the allegations against

      18   T-Mobile?

      19             MR. RAMEY:     Yes, Your Honor.      So we have -- the

      20   situation is we have various claims related to patents that

      21   cover either, one, the wireless network, or, two, the cell

      22   phone operating within the wireless network.

      23             And so the cell phone that's manufactured is a key

      24   component of the system.         The wireless network is -- the

      25   components are sold by Nokia.         The wireless network is
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 10 of 45 PageID #: 1609
                                                                                     10



        1   operated by T-Mobile.

        2              There's -- there's no question in our mind, and I

        3   don't think HMD or Nokia or T-Mobile is going to disagree

        4   with this, that the wireless phones manufactured by HMD

        5   Global are not sold to be paperweights.          They're sold to

        6   work on a wireless network.        They're sold to work on, for

        7   instance, T-Mobile's wireless network.          T-Mobile's wireless

        8   network uses Nokia parts, as we've shown in our

        9   infringement contentions which have been served on all the

      10    parties.

      11               So this is -- this is the same transaction or

      12    occurrence, Your Honor.       This is -- I mean, these phones

      13    are sold for the very particular purpose of working on the

      14    wireless networks that we've accused of infringing.

      15               THE COURT:   Well, is there any difference between

      16    the role of HMD cell phones in this infringement and any

      17    other cell phones?      In other words, could you also include,

      18    based on the same theory, any manufacturer of cell phones?

      19               MR. RAMEY:   Yes, Your Honor, in our opinion, we

      20    could.

      21               THE COURT:   Okay.

      22               MR. RAMEY:   The claims -- the claims of the --

      23    Your Honor, I know we have other pending cases in the

      24    Court, so just a little bit of clarification if I may.

      25               The claims of some of the patents involved in this
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 11 of 45 PageID #: 1610
                                                                                     11



        1   action are different than the claims involved in -- in some

        2   of the other actions, that they actually are drawn more to

        3   the workings of how the phone interacts with the wireless

        4   network.

        5              One of the -- the issues that we talked about

        6   previously was that it wasn't a necessary component for

        7   infringement other than just being a generic component.

        8   Here, it does have to be a specialized component in -- in

        9   the '388 patent and the '196 patent, at least, and probably

      10    also in my opinion the '353 patent.

      11               THE COURT:   Well, show me the evidence that you

      12    have in the record now about service on HMD through the

      13    Texas Secretary of State, about that being complete.

      14               MR. RAMEY:   Yes, Your Honor, we -- as I mentioned

      15    to the -- to the Court, we -- we served and we filed with

      16    the Court through the Texas Secretary of State -- pardon

      17    me, Your Honor.     If I can open this up quickly -- two weeks

      18    ago, and I don't have the exact date on this document, that

      19    we had served through the Texas Secretary of State -- we

      20    were surprised and I was not happy to receive the reply

      21    from HMD that we had to serve through the Texas Secretary

      22    of State that time the original complaint.

      23               We have since filed a First Amended Complaint, and

      24    so the record evidence we have of service with the Texas

      25    Secretary of State is not in the file yet because it was
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 12 of 45 PageID #: 1611
                                                                                     12



        1   only effected yesterday, Your Honor.

        2            And so the question becomes whether or not service

        3   of the original complaint would have been -- put them on

        4   notice, and our contention would be that service of the

        5   original notice, which they've admitted in the record

        6   through their reply document as having received, but the

        7   fact that -- that it contained the original complaint.

        8   That, we would think, puts them on reasonable notice of the

        9   complaint, and we have kept Mr. Mc -- I'm sorry, kept

      10    Defendant on notice through their counsel, Mr. McCabe, of

      11    everything we filed.

      12             And on 4/17, pursuant to the Court's docket

      13    control order, we did serve our infringement contentions on

      14    HMD Global.

      15             THE COURT:     Do you have copies with you of the

      16    evidence that you're referring to that you just got of

      17    proper service of the amended complaint through the Texas

      18    Secretary of State?

      19             MR. RAMEY:     No, Your Honor.      I was already on the

      20    way up here by the time that that was mailed out, that

      21    document was mailed.      I do have an email copy showing that

      22    the -- that proper postage was placed on the document, but

      23    I don't have a printout for the -- for the Court.

      24             THE COURT:     And what this would show is that it

      25    was mailed to the Secretary of State or from the Secretary
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 13 of 45 PageID #: 1612
                                                                                     13



        1   of State.

        2            MR. RAMEY:     To the Secretary of State, Your Honor.

        3   I believe service is not effective until process has been

        4   issued by the Texas Secretary of State, which usually, in

        5   our experience, takes one to three days for them to put

        6   together.

        7            This is about 500 pages, big, large, thick

        8   document.    So I assume it would take them between two to

        9   three days, Your Honor.

      10             THE COURT:     All right.     Thank you, Mr. Ramey.

      11             Let me hear from Mr. Moffa.

      12             MR. RAMEY:     Thank you, Your Honor.

      13             MR. MOFFA:     Thank you, Your Honor.        And may it

      14    please the Court.

      15             I think Mr. Ramey's presentation has narrowed the

      16    issue substantially.      I think I'm hearing Mr. Ramey concede

      17    that the service that he effected on the Secretary of State

      18    previously was not proper.       I think he's only relying on an

      19    alleged service of our UK entity and then apparently a

      20    package that was mailed yesterday that he has not yet

      21    presented to the Court nor presented to us.

      22             In brief, our position is that Your Honor set a

      23    very reasonable schedule the last time that we were here,

      24    which was that Mr. Ramey was to effect service on a date

      25    that is six months after the filing of this complaint and
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 14 of 45 PageID #: 1613
                                                                                     14



        1   that other dates in the case schedule were to proceed

        2   accordingly based on service by that date.

        3              Service was not effected by that date, and

        4   Mr. Ramey had an opportunity to effect service, Traxcell

        5   had an opportunity to effect service and didn't.

        6              Briefly, Your Honor, you -- to the argument that

        7   we can be served through the Secretary of State, you asked

        8   Traxcell's counsel what authority there is for service

        9   through the Texas Secretary of State, and he pointed to

      10    Rule 4.

      11               Your Honor, if I can just clarify, the portion of

      12    Rule 4 -- and this is mentioned in our reply brief at Page

      13    2 -- the portion of Rule 4 that permits service following

      14    state law for service of a summons in an action is Rule

      15    4(e).     That's the rule for serving an individual within a

      16    judicial district in the United States.

      17               Now, that's incorporated in Rule 4(h), which says

      18    you can serve a corporation, partnership, or association in

      19    a judicial district of the United States in the manner

      20    prescribed by Rule 4(e)(1).

      21               However, Rule 4(f) -- (m) says that there's a

      22    90-day time limit for service in the United States, except

      23    for service under Rule 4(f), 4(h)(2) or 4(j)(1).

      24               So I'm sorry to thread you through this.          But

      25    there is no exception for service 4(h)(1)(A) incorporating
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 15 of 45 PageID #: 1614
                                                                                     15



        1   Rule 4(e)(1).

        2            And that makes sense.        The exception to the 90-day

        3   time limit in Rule 4(m) is there because everybody agrees

        4   it takes a while to serve a company under the Hague

        5   Convention overseas.      It doesn't take a while to serve them

        6   under the Secretary of State.

        7            And if Mr. -- if Traxcell, pardon me, had intended

        8   to serve us under the Secretary of State, they could have

        9   done so in September.      They could have done so well before

      10    Your Honor's deadline of March 28th.          There's no reason and

      11    no justification to excuse them a third time, and yet again

      12    extend a deadline for us to be served under that method.

      13             I also just want to say, Your Honor, that -- and

      14    this is a -- I want to be delicate about this topic, but

      15    Traxcell's counsel is making representations to Your Honor

      16    about what was provided to the Secretary of State.             And at

      17    least two times now in this case, affidavits have been

      18    submitted to the Court under oath about actions that have

      19    since been repudiated.

      20             So Mr. Ramey's processor server submitted an

      21    affidavit on March 29th that said that there's a, you know,

      22    improper method -- or informal of method of service that's

      23    proper, and it constitutes mailing something by FedEx, and

      24    I did that on the 28th.

      25             However, the evidence we put in shows that wasn't
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 16 of 45 PageID #: 1615
                                                                                     16



        1   mailed until the 1st of April.        And in his following

        2   affidavit, Mr. Ramey concedes that he knew on March 29th

        3   that service was improper, the same day that he filed that

        4   affidavit in this Court.

        5            And just so I'm not -- I'm not making statements

        6   outside the record, I would -- I would point to Mr. Ramey's

        7   individual affidavit that -- that he filed.           This is Docket

        8   49-2 on -- Paragraph 7, where he says my firm contracted

        9   with a third party for service.         On March 29th, my firm

      10    learned service was not performed properly under the

      11    federal rules.

      12             However, for a month after, Mr. Ramey did nothing

      13    to remove that affidavit from the record.           Had we not

      14    objected, he may well have left in an affidavit by this

      15    process server saying that service was correct.

      16             Now, Your Honor, I also point to Paragraph 8 in

      17    that same affidavit where Mr. Ramey represents that -- he

      18    says, I -- I then served personally through the Texas

      19    Secretary of State the First Amended Complaint and the

      20    proper summons.

      21             Your Honor, that's incorrect, and Mr. Ramey

      22    provided no evidence of that, but we provided a copy of

      23    what went to the Secretary of State and what we received at

      24    our Finnish entity, and it was not the First Amended

      25    Complaint.    And I believe I heard Mr. Ramey admit that
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 17 of 45 PageID #: 1616
                                                                                     17



        1   here.   When -- when you asked him was service effected

        2   properly, he -- he said, well, I -- I now realize I sent

        3   the wrong complaint.

        4            So I would respectfully ask Your Honor not to give

        5   weight to representations by counsel about what has been

        6   given to the Secretary of State, if only because twice now

        7   he has made representations under oath that -- that

        8   aren't -- aren't correct.

        9            THE COURT:     Well, Mr. Moffa, other than the timing

      10    issue, which I understand, do you contend that service

      11    through the Texas Secretary of State is not legally proper?

      12             MR. MOFFA:     Well, I haven't seen the authority

      13    that Mr. Ramey says that he is aware of, and I don't see a

      14    reason why that couldn't have been presented to the Court

      15    at any time until now.

      16             So I feel as a -- as a legal matter, there --

      17    there may be mechanisms for serving a foreign entity

      18    through the Secretary of State.         However, the -- the

      19    mailing of that service from the Secretary of State still

      20    has to comply with the Hague Convention because it's a

      21    transmittal of documents abroad, and there's certainly

      22    authority for that proposition.

      23             And in that sense, I cannot say whether

      24    Mr. Ramey's service through the Secretary of State this

      25    time is proper because we haven't seen how the documents
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 18 of 45 PageID #: 1617
                                                                                     18



        1   are being delivered to Finland.

        2            THE COURT:     In -- in what way would the Hague

        3   require that documents be delivered?          Are you saying they

        4   would have to be translated or --

        5            MR. MOFFA:     No, there's -- there's not a

        6   translation requirement.       But they -- they would have to be

        7   mailed within the right process.         I believe that the

        8   Secretary of State used registered mail last time, and that

        9   would be proper, but, again, we would have to make sure

      10    that the documents that are sent are legally operative, and

      11    there's no evidence of what documents are being sent.

      12             Your Honor, on multiple occasions, our client has

      13    been sent the wrong summons, an unsigned summons, an

      14    unsealed summons.

      15             So if you're asking me as -- as an officer of the

      16    Court to represent that there may be a mechanism under

      17    which the right documents are sent in the right way to the

      18    Secretary of State and the Secretary of State serves in

      19    Finland and the -- the Plaintiff shows that the party being

      20    served transacts business within the meaning of the Texas

      21    Long-Arm Statute, there probably is a way to turn all of

      22    those locks.    But it's hard to discuss hypotheticals when

      23    Plaintiff hasn't presented any evidence to the Court for us

      24    to even look at.

      25             THE COURT:     Well, what would be the advantage of
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 19 of 45 PageID #: 1618
                                                                                     19



        1   dismissing the claims against HMD without prejudice at this

        2   point?

        3             MR. MOFFA:    Well, Your Honor, as we stated in our

        4   brief, our view is that we're improperly joined in this

        5   matter.     So at least it would save the Court and the

        6   parties the issue of briefing joinder if we were in a

        7   separate case.

        8             I think it also would put Plaintiff to the task of

        9   providing proper infringement allegations.           I think Your

      10    Honor did an excellent job of asking the question, you

      11    know, is there any difference between the way HMD phones or

      12    any other phones operate under his infringement

      13    allegations?     And, Your Honor, plainly he -- he said any

      14    other phone would do.

      15              I would also point Your Honor to the complaint in

      16    the case, which does not distinguish between the -- the

      17    roles of Nokia or HMD or T-Mobile or any other Defendant

      18    and makes no allegations of joint infringement or divided

      19    infringement.     So there -- it would also clarify what

      20    allegation, if any, is being made against HMD.

      21              Your Honor, those -- those are prudential

      22    concerns.     In the sense, they're saving the Court time of

      23    hearing those briefings, and they're saving the parties the

      24    issue.    I would also just say, Your Honor, that it's the

      25    proper result.     A party is entitled to -- a foreign company
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 20 of 45 PageID #: 1619
                                                                                     20



        1   is entitled to demand service of process, and the Court

        2   doesn't have jurisdiction until they do.

        3             If the Court doesn't have jurisdiction over us and

        4   if the Plaintiff has received multiple reasonable

        5   opportunities over seven months to effect that service, for

        6   the authorities that we provided in our -- our brief,

        7   dismissal is the appropriate outcome, and, again, if

        8   Plaintiff wants to come back with a new complaint against

        9   us and properly serve it, we will submit to the Court's

      10    jurisdiction and be back here for our own schedule.

      11              THE COURT:    Talk to me about the improper joinder

      12    theory that you have.      I -- because that's been referred

      13    to, but there hasn't been any briefing on that issue that

      14    I'm aware of.

      15              MR. MOFFA:    You're exactly right, Your Honor, and

      16    that isn't for wishing to withhold it from the Court.

      17              Raising objections of joinder would potentially

      18    constitute an appearance in the case, and because we

      19    haven't been served yet, we simply haven't had the

      20    opportunity.    I would look forward to presenting in -- in a

      21    written motion our positions on it.

      22              Your Honor, this is an issue that we have

      23    attempted to air out with Plaintiff.          We were ordered to

      24    meet and confer about joinder.        Plaintiff sent us some

      25    emails.   We explained that under the local rules, we
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 21 of 45 PageID #: 1620
                                                                                     21



        1   understood that requirement to be a telephonic meet and

        2   confer, especially if we're going to move for misjoinder,

        3   but we never got a phone call back, so we actually haven't

        4   had the chance to confer.

        5            But -- but I will represent that the position is

        6   essentially 35 U.S.C. 299, what was amended, to clarify

        7   that there are proper and improper joint Defendants in a

        8   case.   And unless the Plaintiff alleges an actual acting in

        9   concert or a divided or -- or joint form of infringement

      10    where it's clear that one party is -- is creating the

      11    direct infringement, it's improper to have the parties

      12    joined as Defendants.

      13             Otherwise, Plaintiff, as you rightly note, the

      14    Court could add every cell phone manufacture to this suit,

      15    put them all in a row, and claim to be able to bring them

      16    all in because any cell phone will work in his network.

      17             Just like a party that has a patent for a traffic

      18    control device could add every car manufacturer and say,

      19    well, your cars work on my roads, your cars go through my

      20    stop light, so I'm entitled to have you as a Defendant in

      21    the case.

      22             The -- the fact is HMD uses the Nokia brand name,

      23    and that's it.     And so when a Nokia phone -- I'm sorry,

      24    when an HMD phone is in one area, it might be on a Nokia

      25    tower, when it's in another area, it might be on an
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 22 of 45 PageID #: 1621
                                                                                     22



        1   entirely different manufacturer's tower.           When I bring my

        2   Nokia phone to Texas, I might be on T-Mobile's network.

        3   When I bring my phone to Louisiana.         I might be on AT&T's

        4   network.     It doesn't matter.     There's nothing tying the two

        5   parties together other than the fact that we have a license

        6   to use Nokia's name on the phone.

        7              So for that reason, there's just no difference

        8   between HMD and any other cell phone manufacturer, and that

        9   is not a sufficient basis for joinder today, whether or not

      10    it may have been under the former version of 35 U.S.C. 299.

      11               THE COURT:   And one of the things that's been

      12    referred to in some of the briefing is the question of

      13    severance.     If the claims against HMD were severed from the

      14    claims against the other Defendants in this case, would

      15    that address the misjoinder issue that you've raised?

      16               MR. MOFFA:   If -- if we were severed into a

      17    separate action and properly served, that would address

      18    the -- the joinder issue that we have raised.

      19               But, Your Honor, I just -- I respectfully submit

      20    that with -- without some sort of fee shift, there's really

      21    no way to unbake that cake.        I mean, if you -- if you look

      22    at the exhibit that we provided, this is Docket 44-5, so

      23    this is Exhibit 4, this is the email conversation that we

      24    had, I don't know if this is what Mr. Ramey was referring

      25    to when he said that we agreed to waive service.            To my
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 23 of 45 PageID #: 1622
                                                                                     23



        1   knowledge, we have never agreed to waive service.

        2            But this was in February.         And, Your Honor, in --

        3   in February, we explained our joinder issue to -- to

        4   Traxcell.    We explained the issues of summons and service,

        5   but we said if you agree to file a consent motion to sever

        6   HMD Global from the suit or dismiss us and file a new suit

        7   against us, we would agree thereafter to waive service for

        8   HMD Global, and then we put what I believe is a very

        9   reasonable condition, which is we get infringement

      10    contentions directed to HMD, as would be required in a

      11    separate action against HMD, and we get 90 days to serve

      12    our invalidity contentions.

      13             Your Honor, had Traxcell taken us up on that offer

      14    and had he served infringement contentions, say, two weeks

      15    afterwards, our invalidity contentions would be due earlier

      16    than they are under Your Honor's proposed schedule.             This

      17    all would have been fine.

      18             Traxcell deliberately chose not to and has then

      19    presented misrepresentations to the Court on multiple

      20    occasions, which only we provided the correct evidence for.

      21    Only HMD.    I -- my client has spent significant money and

      22    time in the interest of putting a correct factual record

      23    before the Court under Mr. Ramey's proposed approach to the

      24    case.

      25             I think now that he has made that choice, it would
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 24 of 45 PageID #: 1623
                                                                                     24



        1   be unfair to sever us, you know, allow the case to proceed

        2   without proper service, and leave us holding the bill for

        3   having put the facts in the case that were Plaintiff's

        4   burden to put in.

        5            And, Your Honor, I don't want to cast aspersions

        6   at Mr. Ramey.    So if -- if he wants to represent what he

        7   would have done about those incorrect affidavits, incorrect

        8   briefs in the absence of our presence, we certainly

        9   should -- should hear from him.

      10             But my impression based on what's happened so far

      11    in this case is that Traxcell would have been happy to let

      12    those rest, would have been happy for the Court to

      13    incorrectly believe that it had taken jurisdiction over

      14    this matter and that we had been properly served and to put

      15    us on a rapid time table.

      16             What you're proposing, Your Honor, was a

      17    reasonable offer, but, respectfully, we made that offer,

      18    and Plaintiff declined it.       I don't see why there's a

      19    second bite at that apple.

      20             THE COURT:     Well, I don't intend to let the case

      21    proceed against HMD without proper service.           So, you know,

      22    whether you work out some arrangement whereby you waive

      23    that, that's completely up to you and your client.             But

      24    what I'm trying to figure out is whether it would be more

      25    fair to sever the claims out as opposed to dismissing for
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 25 of 45 PageID #: 1624
                                                                                     25



        1   failure to serve timely.

        2             I'm -- after reviewing the record and the

        3   affidavit of the process server, I think that while the

        4   initial attempts to make service were misguided, once the

        5   Court got involved in it, I think serious efforts were

        6   made.    They just have not yet, as far as the record shows,

        7   been successful.     But I don't think it's in the category of

        8   cases where dismissal would be the appropriate remedy.

        9             But I -- I haven't yet heard what I would consider

      10    an acceptable answer from the Plaintiff about the joinder

      11    issue.    So let me get Mr. Ramey to respond on that point.

      12              I thank you, Mr. Moffa.

      13              MR. MOFFA:    Thank you, Your Honor.

      14              THE COURT:    Mr. Ramey, tell me how your claims

      15    against HMD are properly joined with those against Nokia

      16    and T-Mobile under Section 299.

      17              MR. RAMEY:    Yes, Your Honor.      This is the same

      18    transaction or occurrence.       They sell the phones

      19    specifically to work with the components sold by Nokia on

      20    T-Mobile's wireless network.        So this is the same

      21    transaction or occurrence.

      22              THE COURT:    What -- don't they also specifically

      23    manufacture them to work on everybody else's networks?

      24              MR. RAMEY:    Yes, Your Honor.      They -- they do.

      25              THE COURT:    So your argument would be the same for
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 26 of 45 PageID #: 1625
                                                                                     26



        1   a Chinese cell phone manufacturer or anyone else?

        2            MR. RAMEY:     Potentially.     This -- this case is

        3   different than the other cases before the Court because the

        4   claims are drafted to covering the wireless device,

        5   wireless communication device, the base claims, rather than

        6   covering what we have before us, in essence a first

        7   computer with a SON program that was connected to these

        8   various components.

        9            Now we're talking about a cell phone that is

      10    specifically constructed to work in a prescribed manner.

      11    And then that's why it's a different case, and work,

      12    therefore, on the wireless network.

      13             THE COURT:     Aren't all cell phones specifically

      14    manufactured to work in accordance with the standards?

      15             MR. RAMEY:     Not -- no, Your Honor.        In fact, these

      16    cell phones have to be -- have to be able to take in

      17    mapping information from the wireless network, have to be

      18    able to process the mapping information.           So this is very

      19    different than -- than a cell phone working as a cell

      20    phone.   This is providing navigation.

      21             Not all cell phones can provide navigation.             There

      22    would be some that wouldn't.        It's more -- it's more if

      23    you -- I think the terms they use these days is smartphone,

      24    but you could do it with a -- with a laptop or a Surface or

      25    whatever, as well.      But not all cell phones, Your Honor,
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 27 of 45 PageID #: 1626
                                                                                     27



        1   no.     There are specific requirements for the cell phone to

        2   be an infringing cell phone, so it wouldn't include all of

        3   them.

        4              THE COURT:   Well, Mr. Ramey, before I can decide

        5   the question of whether you've complied with your

        6   obligation to serve HMD, I'm going to need to see the

        7   documents that you are contending will satisfy that

        8   service, which haven't yet been issued by the Secretary of

        9   State to HMD.

      10               I'm also going to have to see the authority that

      11    you're relying on through the Texas statutes and have you

      12    cite to that.     And with respect to the joinder issue, I

      13    will want to see what authority you have, that 299 should

      14    be understood in the way you're suggesting that a cell

      15    phone that is designed to, like many cell phones, work

      16    within the networks that are operated by T-Mobile and I

      17    guess the equipment of Nokia, that that would constitute

      18    them beating -- being part of the same transaction or

      19    occurrence.

      20               And I'm just -- I haven't had that issue before

      21    me, but I'm -- since the whole matter has been delayed for

      22    this service issue, I don't see why we shouldn't get that

      23    joinder issue resolved at the same time and decide whether

      24    the claims against HMD, if you make proper service, should

      25    go forward in the same or a separate action.
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 28 of 45 PageID #: 1627
                                                                                     28



        1            I get the sense that part of what is motivating

        2   HMD is the question of prevailing party, and if HMD is

        3   successful in this matter being dismissed, I guess that

        4   will present other issues.       So I think this is a decision

        5   that has other consequences.

        6            Let me hear from Mr. Jones as to the position of

        7   Nokia and T-Mobile on this issue of severance or not.

        8            MR. RAMEY:     Thank you, Your Honor.

        9            THE COURT:     And Mr. Jones, I'm -- I'm just trying

      10    to find out if your clients have a position on this or

      11    whether -- I know you have a 12(b)(6) motion, but --

      12             MR. JONES:     Yeah, the position that -- that both

      13    T-Mobile and Nokia have on this really is -- is the motion

      14    to dismiss, which we have on file with the Court, which

      15    involves many of the similar issues, because the

      16    allegations against us, as pleaded and as clearly have been

      17    pointed to in our motions, is that they don't point out

      18    particular devices that contain claim limitations as

      19    required.

      20             And -- and that's been -- I think with regard to

      21    the joinder issue has been one of the bases of the problem

      22    here is that we really can't tell from looking at the

      23    pleadings what the accused devices are and where we find

      24    the limitations in the accused devices.          And the pleadings

      25    approach it in a very simplistic fashion, which is
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 29 of 45 PageID #: 1628
                                                                                     29



        1   basically, we have cell phones in a network, and they do

        2   all these things, and they violate the rights of the

        3   patentholder.    But we don't specifically point out how

        4   these are done by the various entities sued nor by the

        5   various accused products.

        6            And I would submit to the Court you really can't

        7   figure out what the accused products were, which -- and

        8   that's the argument basically with regard to direct

        9   infringement.

      10             With regard to induced infringement, as the Court

      11    well knows, there are further requirements that, again, we

      12    contend are not there.      And then, finally, with regard to

      13    willfulness, we don't think the allegations are pled there

      14    with sufficiency to state the cause of action.

      15             With regard to the service issue, as well as with

      16    regard to the joinder issue, we really haven't taken a

      17    position in the matter.       I -- I think -- except for to

      18    point out that the underlying pleadings cause a lot of

      19    problems in this regard.

      20             I think that we are totally content with whatever

      21    the -- schedule the Court puts us on if it wants to take

      22    time to resolve this matter.        You know, obviously, it's

      23    going to have an effect on the schedule, but other than

      24    that, I would have to say we don't have a position.

      25             THE COURT:     All right.     I thank you for that.
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 30 of 45 PageID #: 1629
                                                                                     30



        1              The original complaint was against HMD and Nokia,

        2   and it was T-Mobile that was added in the amended

        3   complaint, is that right, Mr. Jones?

        4              MR. JONES:   Yes, I believe that's correct.

        5              THE COURT:   All right.     So you represent one of

        6   the original Defendants, as well as the -- the newly added

        7   Defendant, T-Mobile?

        8              MR. JONES:   That is correct, yes, sir.

        9              THE COURT:   All right.     Thank you.

      10               Mr. Ramey, you know, this is not a case where I

      11    think the Plaintiff has ignored its obligation to make

      12    service.    I will say it's a case where it has not been

      13    handled very well.

      14               MR. RAMEY:   Sure.

      15               THE COURT:   But I -- my inclination is to give you

      16    an opportunity to complete service.         I think that's the

      17    primary interest of HMD is that it be properly served

      18    before it has to go forward with anything else.

      19               I've already given one opportunity for that.           It

      20    appears, based on the affidavit of your process server,

      21    that it just wasn't enough time given the international

      22    nature of this case to get it done.         But it sounds like you

      23    are staking your case on this Texas Secretary of State

      24    service.    You're -- you have not begun service under the

      25    Hague?
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 31 of 45 PageID #: 1630
                                                                                     31



        1            MR. RAMEY:     Not of the other entity.        We -- we

        2   will have started that by the time -- within an hour of me

        3   leaving this courtroom, however, Your Honor --

        4            THE COURT:     Well --

        5            MR. RAMEY:     -- the Hague service.

        6            I -- the -- if I -- if I can add a little bit

        7   about the discussion, Your Honor, we had with the

        8   third-party process server.        One of the ways it can be, we

        9   thought or we understood, was that they could do some sort

      10    of personal delivery service in Finland, so that's why we

      11    contracted with this third party.

      12             They say said that's what they were going to do,

      13    and it wasn't until we received back the FedEx mailing from

      14    them that we realized that they hadn't done what they said

      15    they would do.

      16             THE COURT:     How does that jive with the treaty

      17    obligations under the Hague if you can just get around

      18    those by having a personal delivery made?

      19             MR. RAMEY:     Your Honor, the Hague Convention says

      20    anything that's allowed under Sweden, and my recollection

      21    is that -- that the laws of Sweden would have allowed that

      22    personal delivery by a personal person.

      23             THE COURT:     Is this Sweden or Finland?         What are

      24    we --

      25             MR. RAMEY:     Well, pardon me -- did I say -- pardon
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 32 of 45 PageID #: 1631
                                                                                     32



        1   me, Finland, Your Honor.

        2            THE COURT:     All right.

        3            MR. RAMEY:     I'm sorry.     Yes, my apologies.

        4            But that was -- my understanding is that the

        5   research showed that, and so that's why we had gone with

        6   the -- with this particular method of service.            It

        7   wasn't -- as soon as we learned it was wrong, we did file

        8   the declaration providing that it was wrong.            We didn't --

        9   we weren't trying to misrepresent anything to the Court,

      10    and on that -- on that vein, if I may -- well, never mind,

      11    Your Honor.    There's -- we have -- Mr. McCabe, lead counsel

      12    for Defendant, HMD Global, and I have probably 50

      13    communications back and forth on this -- on these issues,

      14    so...

      15             THE COURT:     Well, tell me how much time you need

      16    to file into the record proper -- what you consider to be

      17    evidence of proper service through the Texas Secretary of

      18    State.

      19             MR. RAMEY:     Yes, Your Honor.

      20             Your Honor, sorry, I'm trying to figure out -- we

      21    served the Texas Secretary of State on 4/8.           They didn't

      22    get back with us with -- showing that service had been made

      23    for two weeks.     So I don't anticipate that they'll be able

      24    to get back with us much -- much sooner than that now, Your

      25    Honor.
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 33 of 45 PageID #: 1632
                                                                                     33



        1             We would be willing, if it was easier for the

        2   Court, to file an amended complaint and start the service

        3   over again if that -- if the Court would prefer that.

        4             THE COURT:    Why -- why would that help?

        5             MR. RAMEY:    I don't think it would, Your Honor.

        6   We're -- we --

        7             THE COURT:    Okay.     Then I decline that offer.

        8             MR. RAMEY:    Yes, Your Honor.

        9             The -- I'm hesitant to say because I don't know

      10    when the witness certificate will be sent back to our

      11    office.   That's all I don't know, Your Honor.           We had asked

      12    for 60 days, which would put us until -- I believe, Your

      13    Honor, was May 27th or May 28th, maybe -- whatever -- 27th.

      14    I would think that if we could have until then, that should

      15    be sufficient time.

      16              THE COURT:    Well --

      17              MR. RAMEY:    That was the relief we requested in

      18    the original response.

      19              THE COURT:    -- the date that we pick now will be a

      20    date by which you'll file your evidence, you'll file a

      21    brief addressing the use of the Texas Secretary of State

      22    for service in this situation, and addressing the joinder

      23    issue raised by HMD.

      24              And I'll give time for HMD to respond to those,

      25    and I'll take it up.      And -- and if I decide that your
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 34 of 45 PageID #: 1633
                                                                                     34



        1   service is still not enough, then I'll grant HMD's request

        2   to dismiss, and you can do whatever you want to do after

        3   that, but I think that's an adequate time.

        4              If -- I'll also take up the joinder issue there.

        5   If -- if I conclude that your service is proper, then I'll

        6   take up the question of whether it should be severed or

        7   not.

        8              MR. RAMEY:   Yes, Your Honor.

        9              THE COURT:   And with respect to the claims against

      10    Nokia and T-Mobile, they'll just await the decision on how

      11    the case goes forward, but do you have any questions about

      12    what is required of you under that schedule?

      13               MR. RAMEY:   No, Your Honor, I wrote it down.

      14               THE COURT:   Okay.    Mr. Moffa, I know that your

      15    preference would be for dismissal at this time.            I think

      16    under the circumstances of this case, the Court's

      17    discretion should proceed in the manner that I just

      18    outlined.    But if you have anything else that you think the

      19    Court needs to take into account, I'll be happy to hear

      20    from you.

      21               MR. MOFFA:   Yes.    Yes, Your Honor, briefly.

      22               And -- and HMD takes no issue with Your Honor's

      23    exercise of discretion in its determina -- the Court's

      24    determination what -- what's proper timing for a motion to

      25    dismiss.
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 35 of 45 PageID #: 1634
                                                                                     35



        1            My concern, Your Honor, is that my client believes

        2   that to date, the Court does not have jurisdiction over the

        3   matter, and my -- my client intends to preserve that

        4   defense to the fullest, including a collateral attack on

        5   any judgment that might be issued in the case.

        6            Now, Your Honor's proposal, if I understand it, is

        7   that Plaintiff is going to file evidence of service within

        8   60 days and a brief addressing the use of the Texas

        9   Secretary of State, and then a brief on the joinder issue.

      10             If -- our client could be put in an untenable

      11    position, which is do not respond to that brief to preserve

      12    its jurisdictional defense or respond to the brief and

      13    thereby waive its jurisdiction by entering an appearance on

      14    a substantive matter.

      15             And like I said, Your Honor, the reason that we

      16    have not briefed the joinder issue in full to date is

      17    because we are preserving the defense that we're -- we're

      18    not properly here.      And five years from now if Mr. Ramey

      19    has a judgment and wants to enforce it, my client has the

      20    right to preserve its defense that the Court has not yet

      21    taken jurisdiction.

      22             So for that reason, Your Honor, a dismissal of the

      23    case and a restarting of -- of a proper case with proper

      24    service and addressing the joinder issue thereafter, if

      25    there is a mechanism to do that, would allow my client to
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 36 of 45 PageID #: 1635
                                                                                     36



        1   preserve that defense.

        2            So I think this is an unusual situation, Your

        3   Honor, and perhaps one where while the prudent solution,

        4   which is to give the Plaintiff more time and to try and get

        5   these issues briefed because the case is getting long in

        6   the tooth, just may not be properly effected.            And I don't

        7   want to consent to my client agreeing to respond on

        8   substantive matters before the -- the Court has taken

        9   jurisdiction.

      10             In that sense, although, again, we respect and

      11    take no issue with Your Honor's exercise of discretion,

      12    that should be a consideration in what Your Honor decides

      13    to do with the matter.

      14             THE COURT:     Well, I understand that, and I don't

      15    think that this is a situation where your concern would be

      16    alleviated by some statement or order from this Court that

      17    it would not be concerned a waiver.         What you're concerned

      18    about is what some other Court might do in the future if

      19    you collateral attack a judgment?

      20             MR. MOFFA:     Exactly, Your Honor.

      21             THE COURT:     All right.

      22             MR. MOFFA:     I think a dismissal and re-filing

      23    would be clear as to whether the matter was commencing with

      24    proper service or not.

      25             THE COURT:     Well --
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 37 of 45 PageID #: 1636
                                                                                     37



        1            MR. MOFFA:     I don't think --

        2            THE COURT:     -- under the circumstances, I'll just

        3   say that I will only expect a brief from you responding to

        4   the service issues.

        5            If -- if we end up not severing the claims and you

        6   continue to believe that that's wrong and, you know, if HMD

        7   continues in this case, in other words, the service

        8   question is decided in favor of the Plaintiff, then you can

        9   always raise the misjoinder issue after that, and that way

      10    you won't run the risk of waiving your jurisdictional

      11    issue.

      12             Unless what you're telling me is that you think in

      13    order not to waive the personal jurisdiction issue, you

      14    need to refrain from any further participation in this case

      15    regardless of what's decided on the sev -- on the service

      16    issue.

      17             MR. MOFFA:     Your Honor, that's a difficult

      18    question to answer.      I think we -- we have done what the

      19    case law makes clear is not an appearance.           We can contest

      20    jurisdiction under 12(b)(4) and 12(b)(5).

      21             We did that under Your Honor's reasonable schedule

      22    with reasonable time.      Because of Plaintiff's dilatory

      23    tactics and Plaintiff's responsibility alone, we're now in

      24    the position where I'm being asked whether a second filing

      25    on a more, you know, substantive matter of service, which
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 38 of 45 PageID #: 1637
                                                                                     38



        1   would not be an initial motion to dismiss, the one thing

        2   that the Court says, you know, you may do, the Fifth

        3   Circuit has said you may do without waiving your right of

        4   appearance, you know, is that proper?          And, again, this is

        5   a case where my representation wouldn't suffice for a

        6   foreign Court to address the -- the issue later.

        7            So, Your Honor, I -- I do not know standing before

        8   you whether we could contest that.

        9            And my fear is that if we think it's in our

      10    client's best interest to sit and make no response and

      11    allow the Court to sort it out, how do we know that

      12    Mr. Ramey is going to make a proper representation to the

      13    Court of what has happened when twice now in this very case

      14    he has failed to do so?

      15             THE COURT:     Well, those are hard questions that

      16    you'll have to figure out with your client.           But if you

      17    choose not to respond, then I'll make the best decision I

      18    can on the record that I have.        But I -- whatever position

      19    you think you need to take, I will not hold it against you,

      20    so --

      21             MR. MOFFA:     Thank you, Your Honor.

      22             THE COURT:     But I will say the date, May the 27th,

      23    the date Mr. Ramey was referring to, is Memorial Day.              So

      24    I'll set this at -- as May the 28th, and we'll go forward

      25    on that basis.
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 39 of 45 PageID #: 1638
                                                                                     39



        1            And I will simply say in the order that any brief

        2   that HMD does decide to file should be filed within some

        3   period after that.

        4            Is two weeks adequate if you do decide to address

        5   the issue?

        6            MR. MOFFA:     Yes, Your Honor.

        7            THE COURT:     Okay.

        8            MR. MOFFA:     Your Honor, may --

        9            THE COURT:     Go ahead.

      10             MR. MOFFA:     To make a clean record going forward,

      11    could we get a representation from Plaintiff that Plaintiff

      12    is not relying on the prior six methods of service?             I

      13    mean, Your Honor, I have spared the Court of addressing

      14    this question of service on the UK entity.           We certainly

      15    have a view on that.

      16             In the papers, it's clear that we were not issued

      17    a proper summons at that time, and so for that reason

      18    alone, that wasn't effective service.

      19             Also, Traxcell previously represented to the Court

      20    that service had not been effected under the Hague prior to

      21    May 28th, then in kind of an a about-face, Traxcell took

      22    the position, oh, we now know that we did effect service.

      23             So can we just set a clear record that we no

      24    longer have to address the six previous attempts at service

      25    because the -- the Court understands those were not
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 40 of 45 PageID #: 1639
                                                                                     40



        1   effective service and is giving Plaintiff an opportunity to

        2   file evidence of new service on the Secretary of State by

        3   May 28th?

        4             THE COURT:    All right.     Let me get Mr. Ramey to

        5   address that.

        6             MR. MOFFA:    Thank you, Your Honor.

        7             THE COURT:    Thank you, Mr. Moffa.

        8             Is that the Plaintiff's position that we are going

        9   forward in reliance upon the service that is underway at

      10    this time through the Texas Secretary of State?

      11              MR. RAMEY:    Your Honor, we're not going to -- we

      12    will do further research.       We didn't come prepared to

      13    assist the Court today whether the previous service under

      14    the Hague Convention was proper.         We will research that to

      15    verify to establish that it was not proper.

      16              So we don't want to just -- to throw away that

      17    service on that entity.       But -- but we -- but we're not

      18    going to -- we're going to rely on what we served on the

      19    Secretary of State yesterday, as well, Your Honor.

      20              THE COURT:    Well, let's just talk about that for a

      21    moment.     You're saying that you served this UK entity

      22    through the Hague?

      23              MR. RAMEY:    Yes, Your Honor.

      24              THE COURT:    But you agree that that is a different

      25    entity from the entity you have sued?
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 41 of 45 PageID #: 1640
                                                                                     41



        1             MR. RAMEY:    I don't know that as I stand here,

        2   Your Honor, what -- the corporate arrangement of HMD Global

        3   OY.   That's all we wanted -- we want to flesh that out for

        4   the Court so we don't misrepresent -- so nothing is

        5   misrepresented.

        6             And if -- and if we can't establish it in our

        7   favor, we will -- we will gladly make that appear in the

        8   briefing so that HMD doesn't have to address that issue.

        9   We're not trying to increase anyone's cost here, Your

      10    Honor.

      11              THE COURT:    All right.     Well, in the filing that

      12    you make on May 28th that includes the evidence of service

      13    through the Texas Secretary of State, you should also

      14    address your theory on the service through the UK entity

      15    and any evidence you have that the UK entity is the same

      16    entity that you have sued here.

      17              I can tell you I'm skeptical that you can serve a

      18    company organized in Finland through a company organized in

      19    the UK.   But I will allow you to address that issue in your

      20    May 28th brief.     But you should either give me what you

      21    believe are persuasive authorities and evidence on that, or

      22    simply acknowledge that you don't have them.

      23              MR. RAMEY:    Yes, Your Honor.

      24              THE COURT:    All right.     Mr. Moffa, I know that's

      25    not exactly what you're after, but I think that we have at
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 42 of 45 PageID #: 1641
                                                                                     42



        1   least narrowed it down to those two efforts at service, and

        2   it should be clear to you in the brief that the Plaintiff

        3   offers on May 28th what their position is.           If it's not,

        4   then before you file your brief, feel free to contact the

        5   Court to get a further definition of the Plaintiff's

        6   position before you file your brief.

        7            MR. MOFFA:     Thank you, Your Honor.

        8            THE COURT:     All right.

        9            MR. RAMEY:     Your Honor, may I --

      10             THE COURT:     Go ahead.

      11             MR. RAMEY:     May I address one -- do you -- do you

      12    still want Plaintiff to address the joinder issue in its

      13    initial briefing?

      14             THE COURT:     Yes, and I'll put that in an order so

      15    that it will be clear.      But, yes, I do.

      16             MR. RAMEY:     Thank you very much, Your Honor.

      17             THE COURT:     Because whether these cases stay

      18    together or not is an issue that's important regardless of

      19    your service of process.       So I do want to get that

      20    addressed.

      21             I won't enter any further schedule at this time.

      22    I know that the order that the Court issued setting this

      23    conference up did have a few dates following the

      24    conference.    I don't know if those imposed obligations that

      25    the parties want the Court to revisit.
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 43 of 45 PageID #: 1642
                                                                                     43



        1            In other words, do either of defense counsel want

        2   to address that issue?      If so, I'll take it up.

        3            MR. JONES:     Your Honor, if you could, and I was

        4   about to ask this, does -- I assume Your Honor contemplates

        5   that we may well have another hearing on this -- on this

        6   issue after that briefing is done, and if that were to

        7   occur, could we also set our motion to dismiss at the same

        8   time?

        9            THE COURT:     I would think so.       I'm not at this

      10    point planning to set another hearing right away on that.

      11    I'm hoping that I'll be able to just take it up on the

      12    briefing, but once we figure out whether these Defendants

      13    are going to stay on the same track, we can figure out how

      14    best to address T-Mobile's motion.

      15             MR. JONES:     And our request would be that until,

      16    number one, we -- we figure out how we're going and the

      17    posture of the case, that -- that the dates be stayed until

      18    that be done, and I do think with regard to the joinder, as

      19    well as some of the other issues that have been raised

      20    today, it would make all kinds of sense to deal with the

      21    motions to dismiss at the same time the joinder issue is

      22    being dealt with, and then come up with the appropriate

      23    schedule for the case, and that would be our request, Your

      24    Honor.

      25             THE COURT:     Let me see what the deadlines were
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 44 of 45 PageID #: 1643
                                                                                     44



        1   that were set following this.        Oh, all right.      Yeah, I will

        2   go ahead and vacate that prior order that was entered on

        3   February 26th that set this conference because, obviously,

        4   the next date, which is to file a proposed docket control

        5   order, doesn't make sense since we haven't given you dates

        6   for that.

        7            So rather than staying the case, I'll just vacate

        8   those other deadlines that were set in the February 26th

        9   order, and we'll take that back up after we have resolved

      10    the service issue and the severance issue or joinder issue.

      11             Mr. Ramey, is there anything else that you want

      12    the Court to address for the Plaintiff?

      13             MR. RAMEY:     Nothing from the Plaintiff, Your

      14    Honor.   Thank you very much.

      15             THE COURT:     All right.     What about for the

      16    Defendants?    Anything further, Mr. Jones?

      17             MR. JONES:     Nothing from my clients, Your Honor.

      18    Thank you, sir.

      19             THE COURT:     All right.     Mr. Moffa?

      20             MR. MOFFA:     No, Your Honor, and we thank the Court

      21    for the attention to detail on this issue.

      22             THE COURT:     All right.     Thank you.

      23             In that case, we are adjourned.

      24             COURT SECURITY OFFICER:        All rise.

      25             (Hearing concluded.)
Case 2:18-cv-00412-RWS-RSP Document 55 Filed 05/15/19 Page 45 of 45 PageID #: 1644
                                                                                     45



        1                              CERTIFICATION

        2

        3              I HEREBY CERTIFY that the foregoing is a true and

        4   correct transcript from the stenographic notes of the

        5   proceedings in the above-entitled matter to the best of my

        6   ability.

        7

        8

        9    /S/ Shelly Holmes                             5/15/19
            SHELLY HOLMES, CSR, TCRR                       Date
      10    OFFICIAL REPORTER
            State of Texas No.: 7804
      11    Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
